Per Curiam.
The respondent was admitted to practice as an attorney and counselor at law in the State of New York on June 12, 1929, at a term of the Appellate Division of the Supreme Court, Second Department.
On June 23, 1931, the respondent was convicted in the Court of General Sessions of the City of New York of the crime of abstracting and willfully misapplying, as director, money, funds and property of a corporation to which the Banking Law of the State of New York is applicable, which crime is a felony (Penal Law, *468§ 305, as added by Laws of 1913, chap. 102), and was sentenced to hnprisomnent in the New York County Penitentiary.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney or counsellor-at-law, or to be competent to practice as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the Court, be stricken from the roll of attorneys.”
Respondent, therefore, must be disbarred.
Present — Finch, P. J., McAvoy, Martin, O’Malley and Townley, JJ.
Respondent disbarred.